93 N.Y.2d 994 (1999)
ARTHUR COOK, Appellant,
v.
LOVELL COOK, Respondent. (And Another Action.)
Court of Appeals of the State of New York.
Submitted May 17, 1999.
Decided July 8, 1999.
Motion, insofar as it seeks leave to appeal from the portion of the Appellate Division order that affirmed Supreme Court's order denying appellant's motion to vacate, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.